                                           Case 4:17-cv-05783-HSG Document 387 Filed 07/02/19 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       STATE OF CALIFORNIA, et al.,                       Case No. 17-cv-05783-HSG
                                   8                     Plaintiffs,                          ORDER GRANTING MOTION FOR
                                                                                              PRELIMINARY INJUNCTION
                                   9              v.
                                                                                              Re: Dkt. Nos. 312, 353
                                  10       HEALTH AND HUMAN SERVICES, et
                                           al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           In this case, a coalition of thirteen states and the District of Columbia (collectively,

                                  14   “States” or “Plaintiff States”) brought challenges to interim final rules and final rules (collectively,

                                  15   the “Rules”) promulgated by federal agencies that create religious and moral exemptions to the

                                  16   contraceptive mandate contained within the Affordable Care Act. See Second Amended

                                  17   Complaint, Dkt. No. 170.1 In January, the Court preliminarily enjoined implementation of the

                                  18   Rules within the Plaintiff States. See Dkt. No. 234. A few weeks later, the Court allowed Oregon

                                  19   to join the multi-state coalition, Dkt. No. 274, and now Oregon seeks to expand the geographic

                                  20   scope of the preliminary injunction to prevent the Rules from being implemented in Oregon

                                  21   pending a resolution on the merits. See Motion for Preliminary Injunction (“Mot.”), Dkt. No. 312.

                                  22   The Court finds that the requested extension is warranted and therefore GRANTS Oregon’s

                                  23   motion for a preliminary injunction.2

                                  24
                                       1
                                  25     Federal Defendants in this case are Alex M. Azar, II, in his official capacity as Secretary of the
                                       Department of Health and Human Services; the Department of Health and Human Services
                                  26   (“HHS”); Alexander Acosta, in his official capacity as Secretary of the Department of Labor; the
                                       Department of Labor; Steven Mnuchin, in his official capacity as Secretary of the Department of
                                  27   the Treasury; and the Department of the Treasury.
                                       2
                                         The Court finds this matter appropriate for disposition without oral argument and the matter is
                                  28   deemed submitted. See Civil L.R. 7-1(b). Oregon also moved to shorten time and requested an
                                       expedited hearing on this motion. See Dkt. No. 353. Because the Court grants the motion for a
                                            Case 4:17-cv-05783-HSG Document 387 Filed 07/02/19 Page 2 of 6



                                            I.   BACKGROUND
                                   1
                                                 The Court recounted the extensive statutory, regulatory, and judicial background to this
                                   2
                                       case in its January 13, 2019 order granting Plaintiffs’ motion for a preliminary injunction and
                                   3
                                       incorporates that summary by reference here. See Dkt. No. 234 at 2–15.
                                   4
                                                 Since the Court granted preliminary relief in the Plaintiff States, Oregon filed its
                                   5
                                       complaint-in-intervention, alleging the injuries that it predicts the state (and its citizens) will
                                   6
                                       sustain if the Rules were to be implemented in Oregon. See Dkt. No. 287 (“Compl.”). Oregon
                                   7
                                       alleges that if the Rules go into effect, women who lose their entitlement to free contraceptives
                                   8
                                       will turn to Oregon’s ContraceptiveCare and Reproductive Health Equity Act programs, thereby
                                   9
                                       increasing costs to the state. See Compl. ¶¶ 18–19, 22; see also Declaration of Helene Rimberg
                                  10
                                       (“Rimberg Decl.”), Dkt. No. 211 ¶ 7. And Oregon predicts that some women who lose
                                  11
                                       contraceptive coverage because of the Rules may forgo contraceptive use entirely and
                                  12
Northern District of California




                                       unintentionally become pregnant, which could impose costs on the state’s Medicaid program.
 United States District Court




                                  13
                                       Compl. ¶¶ 22–23; see also Rimberg Decl. ¶ 7–9. Oregon alleges that it expects at least one in-
                                  14
                                       state employer—Hobby Lobby, which has five stores in Oregon—to invoke the exemption if it
                                  15
                                       goes into effect. Compl. ¶ 24.
                                  16
                                                 In its motion, Oregon concedes that granting an injunction would not have any immediate
                                  17
                                       effect because Federal Defendants are currently enjoined from implementing the Rules nationwide
                                  18
                                       based on the district court’s order in Pennsylvania v. Trump, 351 F. Supp. 3d 791, 835 (E.D. Pa.
                                  19
                                       2019). However, Oregon contends that because the Pennsylvania injunction is “subject to
                                  20
                                       appellate review and attack for its scope,” there is an “imminent risk that the nationwide injunction
                                  21
                                       could be lifted and thousands of Oregonian women left without contraceptive coverage.” Mot. at
                                  22
                                       8.
                                  23
                                                 Federal Defendants and Defendant-Intervenors March for Life opposed the extension of
                                  24
                                       the preliminary injunction. See Dkt. Nos. 361 (“Fed. Opp.”), 359 (“March Opp.”). Oregon
                                  25
                                       replied. See Dkt. No. 365 (“Reply”).
                                  26
                                  27

                                  28   preliminary injunction and finds that a hearing is not necessary, Oregon’s request to shorten time
                                       is DENIED AS MOOT.
                                                                                         2
                                          Case 4:17-cv-05783-HSG Document 387 Filed 07/02/19 Page 3 of 6



                                        II.    LEGAL STANDARD
                                   1
                                               “A plaintiff seeking preliminary injunctive relief must establish that [it] is likely to succeed
                                   2
                                       on the merits, that [it] is likely to suffer irreparable harm in the absence of preliminary relief, that
                                   3
                                       the balance of equities tips in [its] favor, and that an injunction is in the public interest.” Winter v.
                                   4
                                       Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). Alternatively, an injunction may issue where
                                   5
                                       “the likelihood of success is such that serious questions going to the merits were raised and the
                                   6
                                       balance of hardships tips sharply in [the plaintiff’s] favor,” provided that the plaintiff can also
                                   7
                                       demonstrate the other two Winter factors. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127,
                                   8
                                       1131–32 (9th Cir. 2011) (citation and internal quotation marks omitted). Under either standard,
                                   9
                                       the plaintiff bears the burden of making a clear showing that it is entitled to this extraordinary
                                  10
                                       remedy. Earth Island Inst. v. Carlton, 626 F.3d 462, 469 (9th Cir. 2010).
                                  11
                                       III.    DISCUSSION
                                  12
Northern District of California




                                               The Court previously concluded that the Plaintiff States were entitled to a preliminary
 United States District Court




                                  13
                                       injunction because they had shown that: they were likely to succeed (or had at least raised serious
                                  14
                                       questions going to the merits) on their claim that the Rules violated the Affordable Care Act, they
                                  15
                                       would suffer irreparable harm absent preliminary relief, the balance of hardships tipped sharply in
                                  16
                                       their favor, and the public interest favored injunctive relief. See Dkt. No. 234 at 21. Because the
                                  17
                                       Court finds that there have not been any subsequent developments that would alter its analysis as
                                  18
                                       to the likelihood of success, balance of the hardships, and public interest factors, the Court
                                  19
                                       incorporates by reference its prior discussion of these factors. See id. at 21–39, 40–42.
                                  20
                                               That leaves irreparable harm. Oregon contends that “[i]f the nationwide injunction is
                                  21
                                       lifted, the Rules will inflict irreparable harm.” Mot. at 28. According to Oregon, the Rules will
                                  22
                                       likely cause unintended pregnancies to rise and women to turn to state family planning programs,
                                  23
                                       imposing unrecoverable costs on the state. Id. at 28–30. Federal Defendants respond that Oregon
                                  24
                                       has not established irreparable injury because of the pre-existing nationwide injunction and its
                                  25
                                       delay in moving for a preliminary injunction. See Fed. Opp. at 11–13. The Court considers each
                                  26
                                       of Federal Defendants’ arguments in turn.
                                  27

                                  28
                                                                                           3
                                           Case 4:17-cv-05783-HSG Document 387 Filed 07/02/19 Page 4 of 6



                                              A.    Nationwide Injunction
                                   1
                                              Federal Defendants contend that this Court should not “enter a duplicative injunction” with
                                   2
                                       the one issued by the district court in Pennsylvania. Fed. Opp. at 11. Federal Defendants cite to
                                   3
                                       Hawai’i v. Trump, in which a district court granted the government’s motion for an emergency
                                   4
                                       stay pending an appeal in a similar case in the same circuit and noted that a parallel “nationwide
                                   5
                                       injunction already provides [Hawai’i] with the comprehensive relief it seeks in this lawsuit.” 233
                                   6
                                       F. Supp. 3d 850, 853 (D. Haw. 2017). However, this example is belied by the fact that the district
                                   7
                                       court later issued a preliminary injunction that overlapped with one issued by a Maryland district
                                   8
                                       court. See State v. Trump, 265 F. Supp. 3d 1140, 1146 (D. Haw. 2017).3 Moreover, overlapping
                                   9
                                       injunctions appear to be a common outcome of parallel litigation, rather than a reason for the
                                  10
                                       Court to pass on exercising its duty to determine whether litigants are entitled to relief. For
                                  11
                                       example, in recent litigation challenging the Secretary of Commerce’s decision to add a
                                  12
Northern District of California




                                       citizenship question to the census, three district courts issued parallel injunctions against the
 United States District Court




                                  13
                                       policy. See New York v. United States Dep’t of Commerce, 351 F. Supp. 3d 502, 677 (S.D.N.Y.
                                  14
                                       2019)4; State v. Ross, 358 F. Supp. 3d 965, 1050–51 (N.D. Cal. 2019); Kravitz v. United States
                                  15
                                       Dep’t of Commerce, 366 F. Supp. 3d 681, 755 (D. Md. 2019). The Court concludes that the
                                  16
                                       existence of another injunction—particularly one in a different circuit that could be overturned or
                                  17
                                       limited at any time—does not negate Oregon’s claimed irreparable harm.
                                  18
                                              Federal Defendants also assert that because Oregon’s asserted injury “is expressly
                                  19
                                       contingent on a future event,” it is “not an imminent, irreparable injury.” Fed. Opp. at 11. Federal
                                  20
                                       Defendants cite to In re Excel Innovations, Inc., in which the Ninth Circuit noted that
                                  21
                                       “[s]peculative injury cannot be the basis for a finding of irreparable harm.” 502 F.3d 1086, 1098
                                  22
                                       (9th Cir. 2007). There, the Ninth Circuit overturned the bankruptcy court’s preliminary injunction
                                  23
                                       staying arbitration proceedings between two non-bankrupt parties, partly because the lower court
                                  24

                                  25   3
                                         The Supreme Court later stayed enforcement of the preliminary injunctions as to specific groups,
                                  26   Trump v. Int’l Refugee Assistance Project, 137 S. Ct. 2080, 2089 (2017), before determining on
                                       the merits that the challenged policies were lawful and reversing the granted preliminary
                                  27   injunctions, Trump v. Hawaii, 138 S. Ct. 2392, 2423 (2018).
                                       4
                                         The Supreme Court recently affirmed in part and reversed in part the district court’s judgment
                                  28   and remanded the case for further proceedings but did not discuss the injunction. See Dep’t of
                                       Commerce v. New York, No. 18-966 (U.S. June 27, 2019).
                                                                                        4
                                         Case 4:17-cv-05783-HSG Document 387 Filed 07/02/19 Page 5 of 6




                                   1   had speculated when it cited the potential for inconsistent judgments as a basis for the injunction.

                                   2   Id. at 1089, 1098. But Oregon’s asserted injury, although contingent on the nationwide injunction

                                   3   in Pennsylvania being dissolved, is not speculative. For the same reasons as the Court found in its

                                   4   order granting preliminary relief to the Plaintiff States, Oregon is likely to suffer irreparable harm

                                   5   if the Rules go into effect. See Dkt. No. 234 at 39; see also California v. Azar, 911 F.3d 558, 571

                                   6   (9th Cir. 2018) (holding for standing purposes that the States “show, with reasonable probability,

                                   7   that the [interim final rules] will first lead to women losing employer-sponsored contraceptive

                                   8   coverage, which will then result in economic harm to the states”). And Oregon’s injury is

                                   9   sufficiently imminent because though the Rules are currently enjoined, the Third Circuit could

                                  10   alter the injunction at any moment. By way of example, the Ninth Circuit has upheld preliminary

                                  11   relief to preserve the status quo where defendants could terminate an agreement with 60-days’

                                  12   notice, which would result in the plaintiffs suffering “irreparable harm before a trial on the merits
Northern District of California
 United States District Court




                                  13   could be held.” Boardman v. Pac. Seafood Grp., 822 F.3d 1011, 1023 (9th Cir. 2016) (citing

                                  14   Winter, 555 U.S. at 22). Were Oregon to no longer be covered by the Pennsylvania injunction, it

                                  15   could sustain irreparable harm immediately, before the Court could decide the merits of its claims.

                                  16          Accordingly, because of the routine basis upon which federal courts grant parallel

                                  17   injunctions and the immediacy of the harm were the nationwide injunction to be lifted, the Court

                                  18   finds that these arguments do not preclude granting a preliminary injunction.

                                  19          B.    Delay
                                  20          Federal Defendants argue that Oregon’s five-month delay in seeking a preliminary

                                  21   injunction warrants denying its motion. Fed. Opp. at 12. The Court does not find this fact

                                  22   determinative.

                                  23          A plaintiff’s delay may “undercut” its claim of irreparable harm. Garcia v. Google, Inc.,

                                  24   786 F.3d 733, 746 (9th Cir. 2015); see also Oakland Tribune, Inc. v. Chronicle Pub. Co., 762 F.2d

                                  25   1374, 1377 (9th Cir. 1985) (noting that a “long delay before seeking a preliminary injunction

                                  26   implies a lack of urgency and irreparable harm”). “By sleeping on its rights a plaintiff

                                  27   demonstrates the lack of need for speedy action.” Lydo Enters., Inc. v. City of Las Vegas, 745

                                  28   F.2d 1211, 1213 (9th Cir. 1984) (internal quotation omitted). However, “delay is but a single
                                                                                          5
                                         Case 4:17-cv-05783-HSG Document 387 Filed 07/02/19 Page 6 of 6




                                   1   factor to consider” and “courts are ‘loath to withhold relief solely on that ground.’” Arc of Cal. v.

                                   2   Douglas, 757 F.3d 975, 990 (9th Cir. 2014) (quoting Lydo, 745 F.2d at 1214).

                                   3          The Court finds Oregon’s delay to be minimal and not a basis for denying preliminary

                                   4   relief. The Final Rules were promulgated on November 15, 2018, and were slated to take effect

                                   5   on January 14, 2019. See Dkt. No. 234 at 13. Oregon moved to intervene on January 7, Dkt. No.

                                   6   210, requested joinder in the motion for preliminary injunction on February 21 (which the Court

                                   7   denied as procedurally improper), Dkt. No. 288, and moved for a preliminary injunction on April

                                   8   30, Dkt. No. 312. To be sure, Oregon’s challenge to the Rules has not been as swift as those of

                                   9   the Plaintiff States. But this slower pace is at least somewhat explained by the Pennsylvania

                                  10   injunction, which has prevented Oregon from suffering any harm from the Rules. Oregon

                                  11   partially explains the timing of its motion by noting that the Third Circuit recently heard oral

                                  12   arguments in Pennsylvania, which creates a “renewed risk of irreparable harm.” Reply at 8. And
Northern District of California
 United States District Court




                                  13   Oregon has requested expedited consideration of its motion, which supports its argument that

                                  14   preliminary relief is needed. See Dkt. No. 353. In sum, although Oregon has not prosecuted this

                                  15   case as quickly as the Plaintiff States, it also has not slept on its rights, and the Court would be

                                  16   loath to deny relief solely on the basis of a few months’ delay, particularly given the overlapping

                                  17   injunction.

                                  18   IV.    CONCLUSION
                                  19          The Court finds that the State of Oregon has satisfied the requirements for a preliminary

                                  20   injunction and thus GRANTS its motion in order to preserve the status quo pending a final

                                  21   determination on the merits. The order enjoining enforcement of the Rules, Dkt. No. 234, is

                                  22   hereby EXTENDED to cover the State of Oregon.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 7/2/19

                                  25                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                          6
